Citation Nr: 1230301	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  04-37 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  The Veteran presented testimony at a personal hearing in August 2008 before the undersigned. 

In April 2009 and in May 2011, the Board remanded the claim for additional development. 

At his August 2008 hearing, the Veteran raised a claim for service connection for residuals of a left leg injury due to being hit by a truck in service.  The Veteran also raised a claim for service connection for arthritis of the right thumb.  Those issues are again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A history of mild anxiety was noted on the Veteran's September 1962 entrance examination, and that disorder clearly and unmistakably preexisted the Veteran's active military service.  However, clear and unmistakable evidence demonstrates that the Veteran's mild anxiety was not aggravated beyond the natural progression of the condition during his period of active duty.

2.  The medical opinion of record relates the Veteran's diagnosed anxiety disorder, to service, if the alleged incidents in service have been verified.  However, after diligently searching for evidence of the alleged incidents in service, and without any evidence such as buddy statements in support of the Veteran's contentions, the alleged incidents have not been verified. 

3.  The Veteran's diagnosed dysthymic disorder was not manifested in service, and the only medical opinion to address the etiology weighs against the claim.

4.  The Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110 , 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2003, March 2006, August 2009, and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

Service connection may be presumed for certain chronic diseases, including psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2011).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, a lasting worsening of the condition, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183 (1997). 

The Veteran contends that he has PTSD due to two incidents that occurred in service.  The first was when he saw a truck run over a fellow serviceman.  The Veteran and others were in the motor pool one evening to move the trucks because a big storm was coming.  While a serviceman was under one of the trucks making an adjustment, the Veteran saw a driver start the truck and the wheels crossed the body of the man under the truck.  The Veteran helped to remove the injured man from under the truck and later learned that he survived. 

The second incident occurred when the 163rd Transportation Unit was on maneuvers in the Arizona desert.  They were to perform guard duty and foxholes had been dug.  When one soldier got into a foxhole, it was filled with rattlesnakes.  He was unconscious when they got him out of the foxhole and was taken to a hospital.  The Veteran later learned that the man died.  The Veteran felt that the incident had occurred between September 30, 1964, and November 30, 1964. 

The Veteran's personnel records indicate that in December 1964 he was assigned to a Joint Training Exercise-STRIKEX.  The Veteran's service records do not show that the Veteran was engaged in combat, nor does he so contend.  In May 2010, the National Personnel Records Center (NPRC) stated that a search of the morning reports for the Veteran's participation in STIKEX was negative.

The personnel records indicate that his entire unit was involved in the training exercise, and the Veteran has provided credible testimony that he drove in a motor pool to the Arizona desert as part of the exercise.

The Board notes that the Veteran's service treatment records show that on September 1962 entrance examination, the Veteran reported a history of mild anxiety.

Post-service treatment records show that the Veteran has been diagnosed with dysthymia, an adjustment disorder, and depression, in addition to PTSD.  In March 1972, he was hospitalized for chest pains and nerves.  Physical examination was negative for a heart ailment and the diagnosis was hypochondral neurosis.  A March 1996 VA examination resulted in the diagnosis of depressive neurosis.  At the time, the Veteran reported a variety of physical ailments, including pains in his shoulders, arms, and chest, and having bad nerves and poor sleep. 

In an October 1998 VA screening form, which asked if the Veteran has experienced natural disasters, combat, threatened with weapons or seen someone badly injured or killed, the Veteran indicated that he had a terrible experience and he specifically noted his wife's death. 

In November 1998, after undergoing psychological testing, the Veteran was diagnosed with dysthymic disorder.  

Beginning in at least November 1999, the Veteran was seen for dysthymia and ongoing mood difficulties related primarily to chronic pain in his hips and low back. 

A February 2000 VA psychology record shows that the Veteran reported ongoing mood difficulties secondary to chronic pain, predominately hip and low back, and the December 1997 death of the Veteran's wife.  The health care provider noted that they discussed the Veteran's chronic pain and its impact on mood.  Also, they discussed strategies to manage dysphoric mood, and grieve for the death of his wife.

In a June 2000 VA screening form, which asked if the Veteran had experienced natural disasters, combat, threatened with weapons or seen someone badly injured or killed, the Veteran denied those experiences.  

In January 2003, the Veteran had a continuing diagnosis of adjustment disorder. 

In December 2003, the Veteran reported nightmares and trouble sleeping related to his military stressors.  He reported that he often thought about his stressors and desired counseling to work through them.  In December 2003 he was diagnosed with service-connected PTSD, based on the Veteran's contentions of the events he reported having occurred in service.  

In November 2004 and in August 2005, the Veteran was noted to be taking sleep medication.  His ongoing diagnosis was adjustment disorder. 

In June 2008, the Veteran reported a history of anxiety related to his service stressors.  He continued to have middle insomnia and nightmares.  He had variable energy and motivation.  His mood was good.  However, he had occasional transient suicidal ideations.  The assessment was anxiety disorder, not otherwise specified, rule out PTSD.

A March 2010 response from the NPRC noted that a search of morning reports of the 163rd Transportation Unit regarding a Veteran being run over by a truck, for the period from February 1963 to April 1963, and a Veteran being bitten to death by a snake, for the periods from September 1964 to November 30, 1964, were negative.  

In February 2012, a response was received from DPRIS that research was performed of the Veteran's 1964 Unit History that was submitted by the 163rd Transportation Company and that there was no documentation of anyone being bitten by a snake for the period from April to June 1964.  In addition, a research of the United States Army casualty information available to the office did not verify any casualties due to a snake bite.  

In March 2012, the Veteran underwent a VA post traumatic stress disorder examination.  The VA examiner noted that the claims file was reviewed and noted pertinent information provided by the Veteran.  Psychological testing was performed.  The VA examiner opined that the Veteran symptoms did not meet the diagnostic for PTSD under DSM-IV criteria.  The diagnosis was anxiety disorder, not otherwise specified (NOS), and dysthemic disorder.  The examiner commented that the Veteran has symptoms related to PTSD.  However, he did not meet the full criteria for diagnosis.  The Veteran was not able to describe impairment in social, occupational, or other important areas of functioning due to his traumatic events in the military.  The Veteran's stressor may or may not have occurred.  There was apparently no evidence documented that the event occurred, according to the claims file.  However, that is not the question since he did not meet full criteria for PTSD.  The examiner further opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claims in-service injury, event, or illness.  Importantly, the rationale was that that the Veteran did not meet full criteria for PTSD.  However, he met the criteria for anxiety disorder, NOS.  He claimed to have witnessed two incident in service.  It was not possible for this writer to verify those event as the claims file was silent for them.  However, if giving the Veteran the benefit of the doubt that those events did in fact occur and were not documented in this claims file, then his diagnosed condition, anxiety disorder, was at least as likely as not incurred in or caused by the claimed in-service stressor.  However, the Veteran's diagnosed dysthymic disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reviewing the claims file, the writer could not find any evidence of treatment or complaint of depression in service.  

Lastly, the VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The VA examiner's rationale was that the Veteran's reported mild anxiety on induction into service was not aggravated beyond its natural progression by an in-service injury.  Though the Veteran reported some symptoms of anxiety that met the criteria for anxiety disorder, NOS, due to claimed in service stressors it did not impair his ability to have relationships, complete his education, and he maintained successful employment, and therefore, it was the examiner's opinion that any mild anxiety that he had prior to service was not aggravated further.  

On the basis of all of the evidence of record pertaining to the manifestations of the Veteran's acquired psychiatric disorder prior to, during, and subsequent to service, the Board concludes that the preponderance of the evidence is against the claim for service connection.

In this case, the Veteran's September 1962 entrance examination into service shows that he reported a history of mild anxiety.  Furthermore, the March 2012 VA examiner opined that the Veteran's mild anxiety clearly and unmistakably existed prior to service.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had mild anxiety that existed prior to his entry into service.  The Board must now consider whether his pre-existing mild anxiety was aggravated by service and, if so, whether the current disability is causally related to such aggravation.  In this case, the March 2012 VA examiner opined that the Veteran's mild anxiety was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The VA examiner's rationale was that although the Veteran reports some symptoms of anxiety that meet the criteria for anxiety disorder, NOS, due to claimed in service stressors it did not impair his ability to have relationships, complete his education, and he maintained successful employment, and therefore, it was the VA examiner's opinion that any mild anxiety that the Veteran had prior to service was not aggravated further.  A competent medical expert provided this opinion and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.

On the other hand, if the Board were to find that the Veteran was presumed sound at service entry, the Board would then consider whether any currently diagnosed acquired psychiatric disability was related to service.  In March 1972, the Veteran was hospitalized in part due to "nerves".  If the Board accepts that as the first documentation of symptoms of the currently diagnosed anxiety disorder or dysthemic disorder, the time frame is more than six years after discharge from service.  That time period is well beyond the presumptive period for establishing service connection for psychosis as a chronic disease, and the diagnosed disabilities are not pscyhoses.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Although the VA examiner opined that by resolving all reasonable doubt in favor of the Veteran, that his anxiety disorder  was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness, the examiner limited that favorable opinion and made it contingent upon the alleged stressor having, in fact, actually being verified.  While verification of stressors is not usually required for psychiatric diagnoses outside of PTSD, in this case, the favorable nexus opinion provided by the VA examiner relies on such determination.  However, in this case, there is no corroborating evidence supporting the Veteran's claimed stressors, despite several attempts to verify the Veteran's contentions.  Nor has the Veteran submitted any evidence, such as buddy statements, that would support his claimed stressors.  Therefore, the Board finds that the claimed stressors have not been verified.  Because the stressors have not been verified, then the examiner's contingent positive etiology opinion, which was contingent upon verification of the claimed stressors, is not valid because the precursor condition of the stressors being verified has not been met.

With regard to the Veteran's diagnosed dysthemic disorder, the only medical opinion evidence of record does not support a nexus to service.  The March 2012 VA examiner opined that was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner could not find any evidence of treatment or complaint of depression in service.  

More significantly, in an October 1998 VA screening form, which asked if the Veteran had experienced natural disasters, combat, threatened with weapons, or seen someone badly injured or killed, the Veteran indicated that he had a terrible experience and he specifically noted his wife's death.  In June 2000, the Veteran denied any such experience.  Further medical records from November 1999 indicate that  the Veteran was seen for dysthymia and ongoing mood difficulties related primarily to chronic pain in his hips and low back.  A February 2000 VA psychology record shows that the Veteran reported ongoing mood difficulties secondary to chronic pain (predominately hip and low back) and the December 1997 death of his wife.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It was not until the Veteran submitted a claim for service connection that he related his current psychiatric symptoms to his military service.  That evidence is a relevant factor for weighing the probative value and reliability of the Veteran's statement.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Therefore, the Board finds that the Veteran's current statements, made in furtherance of a claim for benefits, relating his mental disorder to service are less credible and persuasive than previous statements, made when seeking treatment, relating his mental disorder to chronic pain and the death of his wife.

Lastly, the Board notes that the Veteran has been found not to meet the criteria for diagnosis of  PTSD.  The March 2012 VA examiner provided a definitive finding that the Veteran does not meet the criteria for a PTSD diagnosis.  The Board notes that while some VA medical records show that the Veteran was diagnosed with PTSD, those records do not show that the diagnosis was made pursuant to the criteria found in DSM-IV, as required by regulation.  38 C.F.R. § 3.304(f) (2011).  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(5) are not for application because it not at least as likely as not that a diagnosis of PTSD is warranted.  The preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.

In this case, the only medical opinion evidence of record weighs against the claim for service connection under any of the theories of entitlement set forth above.  The Board finds the March 2012 VA examiner's opinion constitutes probative evidence on the medical nexus and aggravation question and whether the Veteran meets the criteria for a diagnosis of PTSD-based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of records of psychiatric complaints until March 1972.  The Board also notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether pre-existing mild anxiety was aggravated in service beyond its normal progression, whether the Veteran meets the criteria for a diagnosis of PTSD, and whether any diagnosed psychiatric disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


